Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 06, 2015

The Court of Appeals hereby passes the following order:

A15A2048. GUILFORD v. THE KROGER COMPANY, INC.

        This appeal was docketed in this Court on June 26, 2015. Pursuant to Rule 23
(a) of the Rules of the Court of Appeals of the State of Georgia, Appellant Asante`
Guilford’s enumeration of error(s) and brief were to be filed in this Court by July 16,
2015.
        On July 24, 2015, Appellant filed a motion to stay the proceedings and a
motion for an extension of time in which to file an enumeration of error(s) and brief.
In both motions, Appellant explained that due to a change of address, she had not
received notices from this Court and thus had not been able to comply with the filing
rules of this Court. In the motion to stay the proceedings, Appellant asked that this
Court stay the appeal pending a ruling on the motion for an extension of time in
which to file an enumeration of error(s) and brief. On July 29, 2015, this Court issued
an order granting Appellant’s motion for an extension of time in which to file an
enumeration of error(s) and brief, until August 17, 2015. To the extent there was no
ruling on Appellant’s motion to stay the proceedings, that motion is hereby DENIED,
as moot.
        Appellant failed to file an enumeration of error(s) or brief by August 17, 2015,
and on September 1, 2015, Appellee filed a motion to dismiss the appeal. On
September 9, 2015, Appellant filed a response objecting to Appellee’s motion to
dismiss the appeal, stating therein that, due to a family medical emergency, she made
an inadvertent oversight and had forgotten to file an enumeration of error(s) and brief,
and had forgotten to file a motion requesting additional time in which to file an
enumeration of error(s) and brief. Appellant further stated that she “has filed a motion
for extension of time of 20 more days to file her brief and request for oral argument.”
      But, as of the date of this order, no such documents have been filed with this
Court. Also, as of the date of this order, Appellant has not filed an enumeration of
error(s) or brief as ordered by this Court, and no motion for an extension for good
cause has been filed. Consequently, Appellee’s motion to dismiss the appeal is hereby
granted. This appeal is DISMISSED. Court of Appeals Rule 7, 23.

                                        Court of Appeals of the State of Georgia
                                                                             10/06/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.